Citation Nr: 0809589	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  07-13 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysphasia, as 
secondary to service-connected disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1942 to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from October 2006 and 
March 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his August 2007 VA Form 9, the veteran stated that a 
higher rating was warranted for his service-connected 
deformed duodenal bulb.  This matter is referred to the RO 
for appropriate action. 

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's dysphasia is not related to service or to a 
service-connected disability.  

2.  In September 1946, the RO denied service connection for a 
right knee disorder and so informed the veteran that same 
month.  He did not timely disagree, and the decision became 
final.  

3.  In April 1967, the RO found that no new and material 
evidence had been received to reopen the claim for service 
connection for a right knee disorder and so informed the 
veteran in May 1967.  He did not timely disagree, and the 
determination became final.  

4.  In November 1975, the veteran sought to reopen the claim 
for service connection for a right knee disorder.  In January 
1976, the RO issued a letter determination denying his claim 
and informed him of his appellate rights.  He did not timely 
disagree and the determination became final.  

5.  The evidence received since the last final denial on any 
basis, in January 1976, considered in conjunction with the 
record as a whole, is not cumulative of the evidence 
previously considered and is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dysphasia, to 
include as secondary to service-connected disability, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The unappealed RO letter denial in January 1976, which 
found that new and material evidence had not been received to 
reopen a claim for service connection for a right knee 
disorder, is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2007).  

3.  New and material evidence has been received to reopen the 
claim for service connection for a right knee disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2006 on 
the issue of entitlement to service connection for dysphasia.  
The RO notice letter dated in April 2006 informed the veteran 
that he could provide evidence to support his claim for 
service connection or location of such evidence and informed 
him that he could supply medical evidence himself including 
any evidence in his possession.  The notice letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
December 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records and private treatment records are also on file.  No 
other treatment records have been identified. A VA 
examination has been conducted and an opinion has been 
rendered.  In light of the foregoing, the Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

As to the issue regarding new and material evidence, there is 
no prejudice to the veteran in deciding the claim at this 
time.  VA has satisfied its duty to notify and assist to the 
extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection for Dysphasia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The Board has reviewed the veteran's service medical records 
as well as VA outpatient treatment records dated beginning in 
1981, private records dated from 1962, and VA examination 
reports dated from 1963.  The record does not reflect that 
the veteran was treated in service for dysphasia or for many 
years thereafter.  He was noted by a private examiner to have 
been treated for gastrointestinal complaints beginning in 
1949.  Dysphasia is not noted until 2003 when in November 
2003, a barium swallow performed at a private facility showed 
dysphasia.  Dysphasia is also diagnosed on private treatment 
record of March 2004 and February 2006.  There is no finding 
of dysphasia in service or until many years after service and 
there is no competent evidence indicating that the currently 
diagnosed disorder is related to service.  Thus, service 
connection on a direct basis is not warranted.  

However, the veteran does not contend that his dysphasia was 
incurred in service.  He asserts that his dysphasia is 
related to his service-connected deformed duodenal bulb.  
Since he has a current diagnosis and a service-connected 
disorder, in order to prevail there must be competent 
evidence of a nexus between the disorders.  

On VA examination in September 2006, the veteran was 
evaluated for digestive complaints.  His medical records were 
reviewed.  It was noted that the veteran had undergone a 
swallowing test in November 2003 and that dysphasia was 
diagnosed.  The study showed that the veteran was undergoing 
dysphasia management.  The veteran was examined and dysphasia 
was among the diagnoses.  The examiner opined that the 
diagnosed dysphasia is not related to or a result of the 
veteran's service-connected duodenal bulb.  It was reported 
that the duodenal bulb is an anatomical term used to describe 
the 1st part of the duodenum which is joined to the pyloric 
opening.  The examiner reported that the bulb should play no 
part in the development of dysphasia.  

The September 2006 VA opinion was rendered after a review of 
the medical records and examination of the veteran, and 
rationale for the opinion was provided.  The opinion stands 
uncontradicted by the evidence of record.  Absent competent 
medical evidence linking the veteran's dysphasia to his 
service-connected duodenal bulb, the claim cannot prevail.  
Consequently, the preponderance of the evidence is against 
the claim.  An award of service connection on a direct or 
secondary basis is therefore not warranted.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for dysphagia.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).

New and Material Evidence to Reopen a Claim for Service 
Connection for a Right Knee Disorder

In general, RO determinations that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  In the absence of clear and unmistakable 
error, finally denied claims may not be reconsidered except 
on the submission of new and material evidence.  

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 C.F.R. § 5108 (West 2002).  New and material 
evidence, as defined by regulations in effect prior to August 
29, 2001, is as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

By amendment of 38 C.F.R. § 3.156(a) made in August 2001, the 
definition of "new and material" evidence was changed.  
However, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  As will be explained 
below, since this claim to reopen was filed prior to August 
29, 2001, this amendment does not apply to this case.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In September 1946, the RO denied service connection for a 
right knee disorder and so informed the veteran that same 
month.  He did not timely disagree, and the decision became 
final.  In April 1967, the RO found that no new and material 
evidence had been received to reopen his claim for service-
connection for a right knee disorder.  He did not timely 
disagree and the determination became final.  In November 
1975, the veteran sought to reopen his claim.  In January 
1976, the RO informed the veteran that although he was 
treated for a right knee condition in service, it was acute 
and transitory and no residuals were recorded on discharge 
examination.  He was informed that he needed to submit new 
and material evidence to reopen his claim and provided notice 
of his appellate rights.  He did not appeal and the 
determination became final.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2007).  In order to reopen 
his claim, new and material evidence must be received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  (The RO issued letters 
addressing this claim in November 1986 and in October 1996 
telling the veteran that his claim had been previously denied 
and that he had to submit new and material evidence; however, 
a form advising him of his appellate rights was not sent with 
the notices.)  

The evidence received since the last final denial on any 
basis, in January 1976, considered in conjunction with the 
record as a whole, is not cumulative of the evidence 
previously considered and is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a right knee disorder.  

When the claim was denied in September 1946, the RO found 
that there was no current finding of residuals of a right 
knee injury.  The RO found that there was no right knee 
injury found on last examination.  The RO considered the 
veteran's service medical records.  In April 1967, the RO 
considered VA examination reports of June 1962 and March 
1967, and found no right knee residuals had been shown.  In 
the instant case, the evidence added to the record on file at 
the time of the most recent denial on any basis, in January 
1976, included private medical records which showed no 
treatment for a right knee disability.  The RO denied the 
claim, finding that there were no current findings of 
residuals of a right knee injury in service.  

The evidence received since the January 1976 denial includes 
VA examination reports, VA treatment records, and private 
medical records.   The VA treatment records include a January 
1984 X-ray report which notes osteoarthritis of the right 
knee.  In addition, a VA examination report in April 1996 
shows that the veteran had a prosthesis of the right knee.  A 
private report of October 1992 shows the veteran has had 
right knee pain since 1944 after a fall in the army, and 
arthritis was found.  A total knee replacement was planned, 
and subsequently performed in November 1992.  The Board finds 
that the additional evidence, which shows treatment for a 
right knee disorder, is so significant that it must be 
considered in order to fairly decide the claim.  
Consequently, the legal standard for reopening has been met 
and the claim is reopened.  


ORDER

Service connection for dysphasia, to include as secondary to 
service-connected disability, is denied.  

As new and material evidence has been received, the claim for 
service connection for a right knee disorder is opened.  The 
appeal is granted to that extent only. 


REMAND

The veteran has been diagnosed with a right knee disorder.  
He contends that he was treated for a right knee injury, 
which he describes as a fracture, during service in February 
1944 which occurred at the 26th Infantry Div. Field Hospital, 
in Tennessee.  He has stated that he was on maneuvers and 
injured his right knee.  He asserts that he spent two weeks 
in a field hospital.  

The veteran has also reported treatment for the right knee 
after service by a private examiner, Dr. D. Tam in 1974, in 
his November 1975 VA Form 21-526.  An attempt should be made 
to obtain records of this treatment.  

On remand, the veteran should also be afforded an appropriate 
VA examination of his right knee, with a medical opinion.  
See 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  Ask the veteran to provide the names 
and addresses of the health care 
providers who have treated him for a 
right knee disability since his 
separation from service (including Dr. D. 
Tam in Edison, N.J. in 1974).  After 
obtaining the necessary releases, the 
RO/AMC should obtain any identified 
records.    

2.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
folder and a copy of this remand are to 
be made available to the examiner in 
conjunction with the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner 
are to be performed.

Based upon the medical documentation on 
file, the examiner should specifically 
express an opinion as to the date of 
onset and etiology of any current right 
knee disorder.

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current right knee disorder had 
its onset during active service or is 
related to any in-service disease or 
injury, including the right knee injury 
in January 1944.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Finally, readjudicate the claim for 
service connection for a right knee 
disorder.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


